DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract is greater than 150 words.  Correction is required.  See MPEP § 608.01(b).


Election/Restrictions
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 10, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (JP 2016076660).
With regards to claim 1, Sato teaches a liquid photocurable composition (0005) that is used for photoimprinting (0005) and contains a polymerizable monomer and a photopolymerization initiator (0046), a solvent, and polymerization inhibitor (0066).  Sato teaches the monomer to be 1,4-[bis{3-ethyl-3-oxetanyl)methoxy}methyl]benzene (0099) which has a molecular weight from 334-574 and a functionality of 2, therefore, having a polymerizable group equivalent of 167-287).  Sato teaches the amount of inhibitor to be 0.1 to 0.5 parts per 100 parts by weight of the monomer (0069).  Sato further uses the concentration of 0.15 grams of HQM and 0.002 grams of BHT (both commonly known inhibitors) in a composition that contains 10.47 grams of non-volatile compounds (0099) reading on 1.4% HQM, 0.2% BHT, and 1.6% total.
With regards to claim 2, Sato teaches the addition of a solvent (0064 and 0099).
With regards to claims 4 and 5, Claim 1 only requires one condition be met, either the inhibitor or the UV absorber.  Because Sato teaches the inhibitor at the claimed concentration, this limitation does not need to be met.
With regards to claim 6, Sato teaches the addition of a compound to improve the releasability of the mold from the coating material (0010).
With regards to claim 7, Sato teaches the amount of the polyfunctional polymerizable compound to be 7 grams in a composition containing 10.47 grams of non-volatile compounds (0099) reading on 66.9%.
With regards to claim 8, Sato teaches the amount of photopolymerization initiator to be from 0.1 to 10 parts by mass (0059) when the amount of monomer is 100 parts per mass. Therefore, when the amount of monomer is 66.9% is adjusted to be 100 parts, as in example 1, the amount of photopolymerization initiator is from 0.15 to 15%.
With regards to claim 9, Sato is silent on the reaction ratio at the claimed conditions.  However, the reaction ratio is largely dependent on the compunds present in the composition, the initiator in particular, and the method of curing.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the reactivity under the claimed conditions are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 10, Sato teaches the process to be repeatedly used (0010 and 0011).
With regards to claim 15, Sato teaches the composition to form a cured body, reading on a cured product (0021).



Claims 1-2, 4-9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al (JP 2016066656).
With regards to claim 1, Inoue teaches an imprinting composition (0001) that contains the following (meth)acrylic polymerizable monomer:

    PNG
    media_image1.png
    640
    1386
    media_image1.png
    Greyscale

(0020) wherein

    PNG
    media_image2.png
    265
    1552
    media_image2.png
    Greyscale

(0021) as applicants cite in the specification as having a molecular weight of 938, a functionality of 4, and a polymerizable group equivalent of 235.  Inoue teaches the composition to also contain a polymerization initiator used for photopolymerization (0072), and a polymerization inhibitor (0082).  Inoue teaches the amount of inhibitor to be 0.01 to 10 parts based on 100 parts of the polymerizable monomer (0083) and a preferred amount of 0.17 total parts when the amount of monomer is 100 parts (0162).
With regards to claim 2, Inoue further teaches the composition to contain a solvent (0078).
With regards to claims 4 and 5, Claim 1 only requires one condition be met, either the inhibitor or the UV absorber.  Because Sato teaches the inhibitor at the claimed concentration, this limitation does not need to be met.
With regards to claim 6, Inoue teaches the addition of a compound to improve the releasability of the mold and composition (0084).
With regards to claim 7, Inoue teaches the monomer to be present in 100 parts in a composition containing 102.17 parts reading on 97.9% of the non-volatile compounds.
With regards to claim 8, Inoue teaches the initiator to be present in 2 parts in a composition that contains 102.17 parts of non-volatile components (0162), reading on 2%.
With regards to claim 9, Inoue is silent on the reaction ratio at the claimed conditions.  However, the reaction ratio is largely dependent on the compunds present in the composition, the initiator in particular, and the method of curing.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the reactivity under the claimed conditions are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 15, Inoue teaches the composition to form a cured film, reading on a cured product (0092).

Claims 1-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama et al (US 2014/0121292).
With regards to claim 1, Kodama teaches a curable composition for imprints (abstract) that contains a polymerizable monomer and a photopolymerization initiator (abstract) wherein the monomer has the following formula:

    PNG
    media_image3.png
    85
    288
    media_image3.png
    Greyscale

(0106) wherein

    PNG
    media_image4.png
    175
    278
    media_image4.png
    Greyscale

(0106-0109) wherein the molecular weight is 2000 or more (0046) and the functionality is 2 reading on having a polymerizable group equivalent of 1000 or more.  Kodama further teaches the composition to contain a polymerization inhibitor at a concentration of 0.005 to 0.5% (0239).
With regards to claim 2, Kodama teaches the addition of a solvent (0240).
With regards to claim 3, Kodama teaches polymerizable compound to have a molecular weight of 2000 or more (0046).
With regards to claims 4 and 5, Claim 1 only requires one condition be met, either the inhibitor or the UV absorber.  Because Sato teaches the inhibitor at the claimed concentration, this limitation does not need to be met.
With regards to claim 6, Kodama teaches the composition to contain a release agent (0246).
With regards to claim 7, Kodama teaches the amount of polymerizable monomer to be 1 to 100% (0110).
With regards to claim 8, Kodama teaches the amount of photopolymerization initiator to be 0.01-15% by mass (0207).
With regards to claim 9, Kodama is silent on the reaction ratio at the claimed conditions.  However, the reaction ratio is largely dependent on the compounds present in the composition, the initiator in particular, and the method of curing.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the reactivity under the claimed conditions are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 10, Kodama teaches the composition to be repeatedly molded (0282).
With regards to claim 15, Kodama teaches the composition to form a cured product (0047).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (JP 2016-076660) and over Inoue et al (JP 2016-066656).
With regards to claim 3, the disclosure of Sato is adequately set forth in paragraph 6 above and the disclosure of Inoue is adequately set forth in paragraph 7 above and both are herein incorporated by reference.
Neither Sato nor Inoue teach the molecular weight of the polymerizable compound to be 1,000 or higher.
The molecular weight not only affects the workability of a monomer, the higher the molecular weight the more viscous the monomer, it also affects the properties of the formed product, such as brittleness.  Therefore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the molecular weight of the polymerizable compound in order to achieved the desired properties of the composition and cured product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.